Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142500                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                   SC: 142500                             Brian K. Zahra,
  In re D. G. DAVIS, Minor.                                        COA: 297295                                       Justices
                                                                   Wayne CC Family Division:
                                                                   02-412846-NA
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARILYN KELLY, MARKMAN, and HATHAWAY, JJ., would reverse the judgment of
  the Court of Appeals, vacate the trial court’s order terminating the respondent father’s
  parental rights, and remand this case to that court for further proceedings.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2011                      _________________________________________
           p0322                                                              Clerk